FOURTH DIVISION
                               DILLARD, P. J.,
                           MERCIER and PINSON, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    February 3, 2022



In the Court of Appeals of Georgia
 A21A1795. SOUTHERN PIEDMONT LAW, PC v. PIERRE.

      MERCIER, Judge.

      Southern Piedmont Law, PC (“Southern Piedmont”) appeals from the trial

court’s order requiring Jionel Pierre to pay Southern Piedmont’s attorney fees and

costs in this action. Although the award was in its favor, Southern Piedmont argues

that the trial court erred in allowing Pierre to satisfy the judgment through

installments paid over a two-year period. Because the trial court lacked authority to

establish a payment plan for Pierre, we vacate that portion of the trial court’s ruling

and remand for further proceedings.1

      1
        We have circulated this decision among all nondisqualified judges of the
Court to consider whether this case should be passed upon by all members of the
Court. Fewer than the required number of judges, however, voted in favor of a
hearing en banc on the question of disapproving, in part, language in Hill v. Burnett,
349 Ga. App. 260 (825 SE2d 617) (2019), as described in Footnote 2, infra.
      The record shows that Southern Piedmont represented Pierre’s wife in the

parties’ divorce proceeding, and Pierre represented himself. During the divorce

litigation, Pierre objected to Southern Piedmont’s use of electronic mail to correspond

with him. When Southern Piedmont continued to communicate and serve documents

through electronic mail, Pierre sued the firm for malpractice, negligence per se,

trespass, and libel.

      Southern Piedmont moved to dismiss the complaint and, pursuant to OCGA §

9-15-14, sought an award of attorney fees and costs incurred while defending against

litigation it deemed frivolous. The trial court agreed that Pierre’s claims could not

proceed and dismissed his complaint. Following an evidentiary hearing, it also

awarded Southern Piedmont $9,444.92 in costs and attorney fees under OCGA § 9-

15-14 (a) and (b). In conjunction with that award, the trial court stated: “[Pierre] shall

make a payment of no less than one hundred dollars ($100.00) per month for twenty-

four months, with any remaining balance to be paid no later than twenty-four months

from the date of this Order.”

      Southern Piedmont objected to the installment provision, arguing that the trial

court could not subject an OCGA § 9-15-14 fee award to a two-year payment plan.



                                            2
The trial court disagreed, and we granted Southern Piedmont’s application for

discretionary review.

      As mandated by the legislature, an award of attorney fees and costs entered

under OCGA § 9-15-14 “shall constitute and be enforceable as a money judgment.”

OCGA § 9-15-14 (f). Georgia law offers several mechanisms for enforcing and

collecting money judgments. A court, for example, may issue a writ of fieri facias

(“fi. fa.”), which “authoriz[es] sheriffs and their lawful deputies to proceed with levy

on real and personal property.” Black v. Black, 245 Ga. 281, 283 (2) (264 SE2d 216)

(1980). After properly recording the fi. fa., a judgment creditor may pursue a lien on

the debtor’s property. See generally Synovus Bank v. Kelley, 309 Ga. 654, 657-658

(1) (847 SE2d 592) (2020); OCGA § 9-12-86 (b). A judgment creditor may also

initiate garnishment proceedings to collect a money judgment. See OCGA § 18-4-40.

      Southern Piedmont argues that by establishing a two-year installment plan for

payment of the fee award, the trial court improperly altered the method for collecting

a civil money judgment. We agree. Nothing in OCGA § 9-15-14 permitted the trial

court to break Southern Piedmont’s judgment into monthly payments and delay final

execution of the award for two years. See also Black’s Law Dictionary (11th ed.

2019) (defining “money judgment” as “[a] judgment for damages subject to

                                           3
immediate execution, as distinguished from equitable or injunctive relief”).

Moreover, Southern Piedmont has little recourse if Pierre fails to make the required

payments. As a money judgment, the fee award cannot be enforced through a

contempt action. See McKenna v. Gray, 263 Ga. 753, 755 (438 SE2d 901) (1994)

(“Normally . . . a money judgment may be enforced only by execution thereon, not

by contempt proceedings.”); Eden v. Eden, 344 Ga. App. 864, 866 (1) (812 SE2d 317)

(2018) (“[I]n the absence of statutory authority or other extraneous circumstances not

present here, contempt is not an available remedy to enforce a money judgment.”)

(citation and punctuation omitted). And the trial court cited no means by which

Southern Piedmont might otherwise compel Pierre to pay the monthly installments

as they become due over the next two years.

      Describing the payment terms at the fee award hearing, the trial judge noted

that an installment plan is “how we do attorney fees in typical divorce litigation.” But

this is not divorce litigation. Although the parties initially crossed paths in connection

with Pierre’s divorce, he brought this tort action against Southern Piedmont outside

of that proceeding. And we cannot find the trial court’s divorce approach proper here.

Divorce litigation is unique, with specific procedures and statutory provisions

applicable only to that area of the law. See generally Jacob v. Koslow, 282 Ga. 51, 52

                                            4
(644 SE2d 857) (2007) (noting the “unique nature of divorce cases”). Unlike fees

granted under OCGA § 9-15-14, attorney fees awarded in the domestic relations

context are not designated as a money judgment and are subject to enforcement

through a contempt action. See OCGA § 19-6-2 (a) (2); see also OCGA § 19-9-3 (g)

(trial court may award attorney fees in child custody action “to be paid by the parties

in proportions and at times determined by the judge”).

      The $9,444.92 award entered against Pierre under OCGA § 9-15-14 is a money

judgment that can be collected and enforced like any other money judgment. The trial

court erroneously restricted Southern Piedmont’s ability to recover the award by

imposing a two-year payment plan.2 Accordingly, we vacate the trial court’s order to

      2
         The trial court cited Hill v. Burnett, 349 Ga. App. 260, 266 (3) (825 SE2d
617) (2019), for the proposition that a court may set a deadline for the payment of
fees and expenses awarded under OCGA § 9-15-14. In Hill, we found no error in the
trial court’s decision to require a party to pay an attorney fee judgment by a particular
date. See id. But because the party assessed with attorney fees — rather than the party
seeking to collect the fees — objected to the payment deadline, we did not address
how the deadline impacted the party awarded the fees. We found only that the
judgment debtor could not object to the judgment based on the deadline. See id.
Moreover, although the Hill decision does not specify the terms of the deadline at
issue there, nothing indicates that the deadline undermined collection of the attorney
fee award or converted an immediately-enforceable money judgment into an
extended, two-year installment plan. The Hill decision does not control our analysis
or require a different result here. To the extent, however, that the language in Hill
could be interpreted as allowing a trial court to delay the enforcement of an award
entered under OCGA § 9-15-14 or subject that award to a payment plan, the language

                                           5
the extent it set forth the payment plan and remand the case for the trial court to enter

the award without payment terms.

      Judgment vacated and case remanded. Dillard, P. J., and Pinson, J., concur.




is hereby disapproved.


                                           6